Moyer, C.J.,
concurring separately. I concur in the judgment, syllabus and opinion, except to the extent that the opinion suggests that the weighing of the *288vehicle by placing the scales under both the inside and outside wheels of each axle constitutes substantial compliance with R.C. 4513.33. To the extent that that conclusion is at least impliedly a statement of law, I do not concur. I would presume that the General Assembly had some reason to expressly provide for the weighing of such vehicles by placing scales under only the outside wheels. As explained by counsel, different forces are produced by placing a scale under both wheels simultaneously as opposed to a scale under the outside wheel alone, resulting in a different reading under each of these methods. However, I concur in the judgment because, as the opinion emphasizes, the vehicle operated by Parker weighed 73,000 pounds over the weight limit and appellee does not argue that his vehicle was not overweight. Therefore, any error in the manner in which his vehicle was weighed was not prejudicial.